Case 8:21-bk-10958-ES     Doc 124 Filed 07/29/21 Entered 07/29/21 17:56:12            Desc
                           Main Document    Page 1 of 11


  1   RON BENDER (SBN 143364)
      MONICA Y. KIM (SBN 180139)
  2   JULIET Y. OH (SBN 211414)
  3   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
      10250 Constellation Boulevard, Suite 1700
  4   Los Angeles, California 90067
      Telephone: (310) 229-1234
  5   Facsimile: (310) 229-1244
      Email: RB@LNBYB.COM; MYK@LNBYB.COM; JYO@LNBYB.COM
  6
      Attorneys for Chapter 11 Debtors and
  7   Debtors-in-Possession
  8

  9                        UNITED STATES BANKRUPTCY COURT
 10                         CENTRAL DISTRICT OF CALIFORNIA
 11                                  SANTA ANA DIVISION
 12
      In re:                                    Lead Case No.: 8:21-bk-10958-ES
 13

 14   PLAMEX INVESTMENT, LLC, a                 Jointly administered with 3100 E. Imperial
      Delaware limited liability company,       Investment, LLC (8:21-bk-10957-ES)
 15
             Debtor and Debtor in Possession.   Chapter 11 Cases
 16   _________________________________
 17   In re:                                    STIPULATION TO CONTINUE HEARING
                                                ON DEBTOR’S MOTION AUTHORIZING
 18   3100 E. IMPERIAL INVESTMENT,              THE   DEBTOR    TO   USE   CASH
      LLC, a Delaware limited liability         COLLATERAL
 19   company,
                                                Hearing:
 20         Debtor and Debtor in Possession.    Date:    August 19, 2021
 21   _________________________________         Time:    10:30 a.m.
                                                Place:   Zoom.Gov
 22      Affects both Debtors
                                                [Order Approving        Stipulation    Lodged
 23     Affects Plamex Investment, LLC only     Herewith]
 24     Affects 3100 E. Imperial Investment,
 25   LLC only

 26

 27

 28



                                                 1
Case 8:21-bk-10958-ES       Doc 124 Filed 07/29/21 Entered 07/29/21 17:56:12                Desc
                             Main Document    Page 2 of 11


  1          TO THE HONORABLE ERITHE A. SMITH, UNITED STATES BANKRUPTCY

  2   JUDGE:

  3          Plamex Investment, LLC, a Delaware limited liability company (“Plamex” or “Debtor”),

  4   debtor and debtor in possession in the above-referenced Chapter 11 bankruptcy case, and Wells

  5   Fargo Bank, National Association, as Trustee for Morgan Stanley Capital I Trust 2016-UBS11,

  6   Commercial Mortgage Pass-through Certificates, Series 2016-UBS11, and on Behalf of the

  7   Holders of any Related Serviced Subordinate Companion Loan or Serviced Companion

  8   Loan (“Secured Creditor”), each by and through their counsel of record, hereby enter into this

  9   Stipulation to Continue Hearing on Debtor’s Motion Authorizing the Debtor to Use Cash

 10   Collateral (“Stipulation”).

 11                                                Recitals
 12          1.      On April 14, 2021, the Debtor filed a voluntary petition for relief under chapter 11

 13   of Title 11 of the United States Code. The Debtor is operating and managing the business as

 14   debtor-in-possession pursuant to §§ 1107(a) and 1108 of the Bankruptcy Code.

 15          2.      On April 16, 2021, the Court entered an Interim Order Granting Debtor’s

 16   Emergency Motion for Entry of an Interim Order, Pending a Final Hearing, Authorizing the Debtor

 17   to Use Cash Collateral (the “Interim Order”) [Doc. No. 28]. Pursuant to the Interim Order, the

 18   Court scheduled a final hearing on Debtor’s use of cash collateral for May 11, 2021 at 10:30 a.m.

 19          3.      On May 12, 2021, the Court entered a Final Order Authorizing the Debtor to Use

 20   Cash Collateral (the “Final Order”) [Doc. No. 73] authorizing the Debtor to continue to use cash

 21   collateral pursuant to the terms of the Stipulation Regarding Use of Cash Collateral (the “Cash

 22   Collateral Stipulation”) [Doc. No. 71] between Secured Creditor and Debtor. By the Cash

 23   Collateral Stipulation, the Secured Creditor consented to the Debtor’s use of cash collateral

 24   through August 31, 2021 pursuant to the terms and conditions thereof.

 25          4.      Pursuant to the Final Order, the Court continued the hearing on the Debtor’s use of

 26   cash collateral to August 19, 2021 at 10:30 a.m. and set a briefing schedule as follows: (i) the

 27   Debtor’s supplemental pleadings in support of its use of cash collateral to be filed by August 2,

 28



                                                      2
Case 8:21-bk-10958-ES        Doc 124 Filed 07/29/21 Entered 07/29/21 17:56:12                    Desc
                              Main Document    Page 3 of 11


  1   2021 (17 days prior to the continued hearing), and (ii) opposition to the Debtor’s use of cash

  2   collateral to be filed by August 9, 2021 (10 days prior to the continued hearing).

  3           5.      The Cash Collateral Stipulation, approved by the Court, includes a provision that

  4   such stipulation can be further extended by the parties in writing without further order of the

  5   Bankruptcy Court.

  6           6.      The parties have discussed and reached an agreement to further extend the Cash

  7   Collateral Stipulation through October 31, 2021. A copy of the agreement is attached hereto as

  8   Exhibit A. Given the extension of the Cash Collateral Stipulation, the parties hereby stipulate to

  9   continue the hearing on the Debtor’s use of cash collateral for at least 60 days but to a date prior to

 10   October 31, 2021 which is available to and approved by the Court, with the Debtor’s supplemental

 11   pleadings in support of its use of cash collateral to be filed 17 days prior to the continued hearing,

 12   and opposition to the Debtor’s use of cash collateral to be filed 10 days prior to the continued

 13   hearing.

 14           NOW, THEREFORE, for and in consideration of the mutual promises stated herein, the

 15   following is hereby agreed to by and among the parties:

 16                                                 Agreements
 17           A.      The recitals are incorporated herein by this reference. The parties agree that the

 18   matters set forth in the recitals are true and correct.

 19           B.      The parties hereby stipulate to continue the August 19, 2021 hearing on the

 20   Debtor’s use of cash collateral for at least 60 days but to a date prior to October 31, 2021 which is

 21   available and approved by the Court, with the Debtor’s supplemental pleadings in support of its use

 22   of cash collateral to be filed 17 days prior to the continued hearing, and opposition to the Debtor’s

 23   use of cash collateral to be filed 10 days prior to the continued hearing.

 24           IN WITNESS WHEREOF, the parties hereto execute this Stipulation, by and through

 25   their respective counsel, as of the date set forth opposite their respective signatures.

 26                                          [Signature Page Follows]

 27

 28



                                                           3
Case 8:21-bk-10958-ES   Doc 124 Filed 07/29/21 Entered 07/29/21 17:56:12           Desc
                         Main Document    Page 4 of 11


  1
      DATED: July __,
                   2021                        PERKINS COIE LLP
  2

  3                                              By:
                                                       David M. Neff, IL. Bar No. 6190202
  4                                                    (admitted pro hac vice)
                                                       DNeff@perkinscoie.com
  5                                                    Amir Gamliel, Cal. Bar No. 268121
                                                       AGamliel@perkinscoie.com
  6
                                                 Attorneys for Secured Creditor
  7                                              Wells Fargo Bank, National Association, as
                                                 Trustee for Morgan Stanley Capital I Trust
  8                                              2016-UBS11, Commercial Mortgage Pass-
                                                 through Certificates, Series 2016-UBS11, and
  9                                              on Behalf of the Holders of any Related
                                                 Serviced Subordinate Companion Loan or
 10                                              Serviced Companion Loan
 11
      DATED: July ___, 2021                      LEVENE, NEALE, BENDER, YOO &
 12                                              BRILL L.L.P.
 13
                                                 By:
 14                                                    Ron Bender,
                                                              d SBN 143364
                                                       rb@lnbyb.com
 15                                                    Monica Y. Kim, SBN 180139
                                                       Myk@lnbyb.com
 16

 17                                              Attorneys for Debtor and Debtor in Possession
                                                 Plamex Investment, LLC
 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28



                                             4
Case 8:21-bk-10958-ES   Doc 124 Filed 07/29/21 Entered 07/29/21 17:56:12   Desc
                         Main Document    Page 5 of 11




                                EXHIBIT A
Case 8:21-bk-10958-ES   Doc 124 Filed 07/29/21 Entered 07/29/21 17:56:12     Desc
                         Main Document    Page 6 of 11


 1    David M. Neff, IL. Bar No. 6190202
      (admitted pro hac vice)
 2    DNeff@perkinscoie.com
      Amir Gamliel, Cal. Bar No. 268121
 3    AGamliel@perkinscoie.com
      PERKINS COIE LLP
 4    1888 Century Park E., Suite 1700
      Los Angeles, CA 90067-1721
 5    Telephone: 310.788.9900
      Facsimile: 310.788.3399
 6
      Attorneys for Secured Creditor
 7    Wells Fargo Bank, National Association, as
      Trustee for Morgan Stanley Capital I Trust
 8    2016-UBS11, Commercial Mortgage Pass-
      through Certificates, Series 2016-UBS11, and on
 9    Behalf of the Holders of any Related Serviced
      Subordinate Companion Loan or Serviced
10    Companion Loan
11
                          UNITED STATES BANKRUPTCY COURT
12
                           CENTRAL DISTRICT OF CALIFORNIA
13
                                   SANTA ANA DIVISION
14

15

16    In re                                      CASE NO. 8:21-BK-10958-ES
17    PLAMEX INVESTMENT, LLC,                    Chapter: 11
18                       Debtor and Debtor       AGREEMENT TO EXTEND
                         in Possession.          STIPULATION REGARDING USE OF
19                                               CASH COLLATERAL
20                                               Date:     August 19, 2021
                                                 Time:     10:30 a.m.
21                                               Place:    Courtroom 5A
                                                           Via Zoom.Gov
22

23

24

25

26

27

28
Case 8:21-bk-10958-ES       Doc 124 Filed 07/29/21 Entered 07/29/21 17:56:12          Desc
                             Main Document    Page 7 of 11


 1          This Agreement to Extend Stipulation Regarding Use of Cash Collateral (the
 2   “Agreement”) is entered into by and between secured creditor Wells Fargo Bank,
 3   National Association, as Trustee for Morgan Stanley Capital I Trust 2016-UBS11,
 4   Commercial Mortgage Pass-through Certificates, Series 2016-UBS11, and on Behalf of
 5   the Holders of any Related Serviced Subordinate Companion Loan or Serviced
 6   Companion Loan (“Secured Creditor”) and Plamex Investment, LLC, the debtor and
 7   debtor in possession in the above-captioned Chapter 11 bankruptcy case (“Debtor” or
 8   “Borrower”), each by and through their counsel of record, and is made with reference to
 9   the following facts:
10                                             Recitals
11          1.     On April 14, 2021, Debtor filed a voluntary petition for relief under chapter
12   11 of Title 11 of the United States Code. Debtor is operating and managing the business
13   as debtor-in-possession pursuant to §§ 1107(a) and 1108 of the Bankruptcy Code.
14          2.     On April 16, 2021, the Court entered an Interim Order Granting Debtor’s
15   Emergency Motion for Entry of an Interim Order, Pending a Final Hearing, Authorizing
16   the Debtor to Use Cash Collateral (the “Interim Order”) [Doc. No. 28]. Pursuant to the
17   Interim Order, the Court scheduled a final hearing on Debtor’s use of cash collateral for
18   May 11, 2021 at 10:30 a.m.
19          3.     On May 12, 2021, the Court entered a Final Order Authorizing the Debtor to
20   Use Cash Collateral (the “Final Order”) [Doc. No. 73] authorizing the Debtor to continue
21   to use cash collateral pursuant to the terms of the Stipulation Regarding Use of Cash
22   Collateral (the “Cash Collateral Stipulation”) [Doc. No. 71] between Secured Creditor
23   and Debtor. By the Cash Collateral Stipulation, the Secured Creditor consented to the
24   Debtor’s use of cash collateral through August 31, 2021 pursuant to the terms and
25   conditions thereof. Pursuant to the Final Order, the Court also continued the hearing on
26   the Debtor’s use of cash collateral to August 19, 2021 at 10:30 a.m.
27          4.     The Cash Collateral Stipulation, approved by the Court, includes a provision
28   that such stipulation can be further extended by the parties in writing without further order

                                                  -2-
Case 8:21-bk-10958-ES      Doc 124 Filed 07/29/21 Entered 07/29/21 17:56:12            Desc
                            Main Document    Page 8 of 11


 1   of the Bankruptcy Court.
 2          5.     The parties have discussed and reached an agreement to further extend the
 3   Cash Collateral Stipulation.
 4          NOW, THEREFORE, for and in consideration of the mutual promises stated
 5   herein, the following is hereby agreed to by and among the parties:
 6                                            Agreements
 7          A.     Recitals. The recitals are incorporated herein by this reference. The parties
 8   agree that the matters set forth in the recitals are true and correct.
 9          B.     Extension of Use of Cash Collateral. Until the earlier of October 31, 2021,
10   or entry of an order dismissing this case, or until termination as set forth in paragraph 9 of
11   the Cash Collateral Stipulation, Debtor may use cash collateral of Secured Creditor (as
12   such term is defined in Section 363(a) of the Bankruptcy Code, “Cash Collateral”), on the
13   terms and conditions set forth in the Cash Collateral Stipulation.
14          C.     Except as modified herein, all other terms and conditions of the Cash
15   Collateral Stipulation remains unchanged.
16          IN WITNESS WHEREOF, the parties hereto execute this Agreement, by and
17   through their respective counsel, as of the date set forth opposite their respective
18   signatures.
19                                     [Signature Page Follows]
20

21

22

23

24

25

26

27

28

                                                    -3-
Case 8:21-bk-10958-ES   Doc 124 Filed 07/29/21 Entered 07/29/21 17:56:12         Desc
                         Main Document    Page 9 of 11


 1
      DATED: July __,
                   2021                         PERKINS COIE LLP
 2

 3                                                By:
                                                        David M. Neff, IL. Bar No. 6190202
 4                                                      (admitted pro hac vice)
                                                        DNeff@perkinscoie.com
 5                                                      Amir Gamliel, Cal. Bar No. 268121
                                                        AGamliel@perkinscoie.com
 6
                                                  Attorneys for Secured Creditor
 7                                                Wells Fargo Bank, National Association,
                                                  as Trustee for Morgan Stanley Capital I
 8                                                Trust 2016-UBS11, Commercial
                                                  Mortgage Pass-through Certificates,
 9                                                Series 2016-UBS11, and on Behalf of the
                                                  Holders of any Related Serviced
10                                                Subordinate Companion Loan or Serviced
                                                  Companion Loan
11

12    DATED: July ___, 2021                       LEVENE, NEALE, BENDER, YOO &
                                                  BRILL L.L.P.
13

14                                                By:
                                                        Ron B
                                                        R   Bender,
                                                               d SBN 143364
15                                                      rb@lnbyb.com
                                                        Monica Y. Kim, SBN 180139
16                                                      Myk@lnbyb.com
17
                                                  Attorneys for Debtor and Debtor in
18                                                Possession Plamex Investment, LLC
19

20

21

22

23

24

25

26

27

28

                                            -4-
Case 8:21-bk-10958-ES                Doc 124 Filed 07/29/21 Entered 07/29/21 17:56:12                                       Desc
                                      Main Document    Page 10 of 11
                                    PROOF OF SERVICE OF DOCUMENT
  1   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
      address is 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067
  2
      A true and correct copy of the foregoing document entitled Stipulation to Continue Hearing on
  3   Debtor’s Motion Authorizing the Debtor to Use Cash Collateral will be served or was served (a) on
      the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
  4   below:

  5   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
      controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
  6   hyperlink to the document. On July 29, 2021, I checked the CM/ECF docket for this bankruptcy case or
      adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
  7   receive NEF transmission at the email addresses stated below:

  8                                                                                    Service List continued on attached page

      2. SERVED BY UNITED STATES MAIL: On July 29, 2021, I served the following persons and/or
  9   entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
      and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
 10   addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
      completed no later than 24 hours after the document is filed.
 11
      The Honorable Erithe A. Smith.
 12   United States Bankruptcy Court
      Central District of California
 13   Ronald Reagan Federal Building and Courthouse
      411 West Fourth Street, Suite 5040 / Courtroom 5A
 14   Santa Ana, CA 92701-4593

 15                                                                                    Service List continued on attached page

 16   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
      EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
 17   on July 29, 2021, I served the following persons and/or entities by personal delivery, overnight mail
      service, or (for those who consented in writing to such service method), by facsimile transmission and/or
 18   email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
      mail to, the judge will be completed no later than 24 hours after the document is filed.
 19
      None.
 20
      I declare under penalty of perjury under the laws of the United States of America that the foregoing is
 21   true and correct.

 22    July 29, 2021                    Jason Klassi                                     /s/ Jason Klassi
       Date                             Type Name                                        Signature
 23
 24
 25
 26
 27
 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
Case 8:21-bk-10958-ES                Doc 124 Filed 07/29/21 Entered 07/29/21 17:56:12                                       Desc
                                      Main Document    Page 11 of 11
      8:21-bk-10958-ES Notice will be electronically mailed to:
  1
      Ron Bender on behalf of Debtor 3100 E. Imperial Investment, LLC
  2   rb@lnbyb.com

  3   Ron Bender on behalf of Debtor Plamex Investment, LLC
      rb@lnbyb.com
  4
      Amir Gamliel on behalf of Creditor Wells Fargo Bank, National Association, as Trustee for Morgan
  5   Stanley Capital I Trust 2016-UBS11, Commercial Mortgage Pass-through Certificates, Series 2016-
      UBS11, and on Behalf of the Holders of any
  6   amir-gamliel-9554@ecf.pacerpro.com, cmallahi@perkinscoie.com;DocketLA@perkinscoie.com

  7   Nancy S Goldenberg on behalf of U.S. Trustee United States Trustee (SA)
      nancy.goldenberg@usdoj.gov
  8
      Monica Y Kim on behalf of Debtor 3100 E. Imperial Investment, LLC
  9   myk@lnbrb.com, myk@ecf.inforuptcy.com

 10   Monica Y Kim on behalf of Debtor Plamex Investment, LLC
      myk@lnbrb.com, myk@ecf.inforuptcy.com
 11
      Daniel A Lev on behalf of Interested Party Courtesy NEF
 12   dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com

 13   Juliet Y Oh on behalf of Debtor 3100 E. Imperial Investment, LLC
      jyo@lnbrb.com, jyo@lnbrb.com
 14
      Juliet Y Oh on behalf of Debtor Plamex Investment, LLC
 15   jyo@lnbrb.com, jyo@lnbrb.com

 16   Robert E Opera on behalf of Creditor Northgate Gonzalez Markets
      ropera@wghlawyers.com, jmartinez@wghlawyers.com;mweinberg@wghlawyers.com
 17
      Ronald N Richards on behalf of Interested Party Courtesy NEF
 18   ron@ronaldrichards.com, morani@ronaldrichards.com

 19   Jeffrey S Shinbrot on behalf of Creditor Cross Creek Enterprises Inc.
      jeffrey@shinbrotfirm.com, sandra@shinbrotfirm.com
 20
      United States Trustee (SA)
 21   ustpregion16.sa.ecf@usdoj.gov

 22
 23
 24
 25
 26
 27
 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
